        Case 1:20-cv-05914-AT Document 26 Filed 09/17/20 Page 1 of 6




                      UNITED STATES DISTRICT CO
                 FOR THE SOUTHERN DISTRICT OF N                     9/17/2020


SYLVIA TILLMAN, AMRESH JAIJEE, VIVIAN YATES,
RICHARD GAMEN, CHERYL GAMEN, on behalf of
themselves and all others similarly situated,          Case No. 1:20-cv-5914

              Plaintiffs,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.


RICHARD GROSSMAN, HOWARD KATZ, on behalf of
themselves and all others similarly situated,
                                                       Case No. 1:20-cv-6012
              Plaintiffs,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.


MARTIN BEHAR, on behalf of himself and all others
similarly situated,                                    Case No. 1:20-cv-6300

              Plaintiff,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.
        Case 1:20-cv-05914-AT Document 26 Filed 09/17/20 Page 2 of 6




AMY DALTON, on behalf of herself and all others similarly
situated,                                                    Case No. 1:20-cv-6468

              Plaintiff,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.


MIDORI T. NELSON, JOHN C. NELSON, on behalf of
themselves and all others similarly situated,                Case No. 1:20-cv-6538

              Plaintiffs,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.


MARK BLYTHE, on behalf of himself and all others similarly
situated,                                                    Case No. 1:20-cv-6610

              Plaintiff,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.


DESIREE SHAPOURI, RICHARD MAUSNER AND LORI
MAUSNER, on behalf of themselves and all others similarly    Case No. 1:20-cv-6640
situated,

              Plaintiffs,
v.

MORGAN STANLEY SMITH BARNEY, LLC,

              Defendant.
           Case 1:20-cv-05914-AT Document 26 Filed 09/17/20 Page 3 of 6




 TIMOTHY M. SMITH on behalf of himself and all others
 similarly situated,
                                                                         Case No. 1:20-cv-6984
                 Plaintiff,
 v.

 MORGAN STANLEY SMITH BARNEY, LLC,

                 Defendant.


                 ORDER CONSOLIDATING ALL RELATED CASES AND
                        APPOINTING INTERIM CO-LEAD
                  CLASS COUNSEL AND EXECUTIVE COMMITTEE

       Having reviewed the parties’ submissions, the Court hereby ORDERS that all of the

above-referenced actions are consolidated, and that Plaintiffs’ Joint Motion for Appointment of

Jean Martin and Linda Nussbaum As Interim Co-Lead Counsel and the Appointment of An

Executive Committee is GRANTED.

       1. Interim Co-Lead Counsel Jean Martin and Linda Nussbaum shall be responsible for

the overall conduct of the litigation on behalf of the proposed class, including providing

supervision of all Plaintiffs’ counsel in this litigation. As Interim Co-Lead Counsel for the class,

Ms. Martin and Ms. Nussbaum have the authority to:

       a. Promote the efficient conduct of this litigation and avoid unnecessary duplication and

           unproductive efforts by making and supervising all work assignments;

       b. Prepare and file the Consolidated Class Complaint on behalf of the proposed class,

           and any subsequent pleadings;

       c. Make, brief, and argue motions;

       d. Conduct all pretrial, trial, and post-trial proceedings on behalf of the proposed class

           and act as spokespersons for the proposed class;
   Case 1:20-cv-05914-AT Document 26 Filed 09/17/20 Page 4 of 6




e. Conduct or coordinate discovery on behalf of the proposed class consistent with the

   Federal Rules of Civil Procedure, including preparation (or responses to) written

   discovery requests and examination (or defense) of witnesses in depositions;

f. Monitor activities of the Plaintiffs’ counsel to whom they delegate work and

   implement procedures to ensure that schedules are met and unnecessary expenditures

   of time and funds are avoided by collecting from each firm regular time and expense

   reports;

g. Negotiate with defense counsel with respect to settlement and other matters;

h. Prepare any application for an award (or approval) of fees and reimbursement of

   expenses incurred by the proposed class, and allocate among Plaintiffs’ counsel any

   such fees and expenses awarded;

i. Consult with and retain expert witnesses for the proposed class;

j. Negotiate with, retain, and manage relations with outside vendors for the collection,

   processing, or review of documents and electronically stored information produced in

   discovery;

k. Conduct or coordinate all negotiations with defense counsel regarding search and

   production protocols, manage the review of documents produced by Defendants and

   third parties (and production of documents by the proposed class Plaintiffs), and

   implement advanced analytics for the efficient review of documents as appropriate;

l. Coordinate and communicate as necessary with counsel for other parties in the

   litigation regarding any matters addressed in this Order in order to ensure efficient

   use of Plaintiffs’, Defendants’, and the Court’s time;




                                         2
           Case 1:20-cv-05914-AT Document 26 Filed 09/17/20 Page 5 of 6




       m. Ensure that all Plaintiffs’ counsel and Plaintiffs are informed of the progress of this

           litigation as necessary; and

       n. Otherwise coordinate the work of Plaintiffs’ counsel and perform such other duties as

           Interim Co-Lead Counsel deem necessary and appropriate based upon their judgment

           and consideration or as authorized by further Order of the Court.

       2. The following counsel are appointed to the Executive Committee: Melissa Emert

(Kantrowitz, Goldhamer & Graifman, P.C.); Katrina Carroll (Carlson Lynch LLP); Jonathan M.

Jagher (Freed Kanner London & Millen LLC); Michael L. Roberts (Roberts Law Firm, P.A.);

Erich P. Schork (Barnow and Associates, P.C.); and Lori G. Feldman (George Gesten

McDonald, PLLC).

       3. All Plaintiffs’ counsel shall keep a daily record of their time spent and expenses

incurred in connection with this litigation, indicating with specificity the hours and particular

activities performed. By the fifteenth day of each month, each firm that may seek an award (or

approval) of a fee by the Court shall file with Interim Co-Lead Counsel (or designee established

by Interim Co-Lead Counsel) a report summarizing, according to each separate activity, the time

and expenses spent by its attorneys, paralegals or staff during the preceding month (and the

ordinary billing rates of such personnel in effect during the month) and the accumulated total of

the firm’s time, hourly rates, and expenses to date. All Plaintiffs’ counsel shall endeavor to keep

fees reasonable and to choose the most appropriate level of staffing for the tasks required in this

litigation. The provisions of this paragraph do not limit the discretion of Interim Co-Lead

Counsel in basing an allocation of any fee award among Plaintiffs’ counsel, whether based on

lodestar, a percentage-based allocation, a combination of the two, or any other reasonable

method of allocation.



                                                  3
         Case 1:20-cv-05914-AT Document 26 Filed 09/17/20 Page 6 of 6



      SO ORDERED.

Dated: September 17, 2020
       New York, New York




                                      4
